 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVanguard Oil and Service, Inc., and Vanco Heating,Plumbing and Welding Co. and Jack Fantauzziand Local 553, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America and James Howard. Cases 29-CA-3871, 29-CA-3805, and 29-CA-4086August 5, 1977SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn May 27, 1975, Administrative Law JudgeMilton Janus issued his Decision in the above-entitled proceeding finding, inter alia, that Respon-dent had violated Section 8(a)(3) and (1) of theNational Labor Relations Act, as amended, bydiscriminatorily discharging employees James How-ard and Eugene Hester. The Administrative LawJudge recommended that they be reinstated andmade whole for any loss of earnings suffered byreason of the discrimination against them. Noexceptions were filed to the Decision of the Adminis-trative Law Judge. Thereafter, pursuant to Section10(c) of the National Labor Relations Act, asamended, and Section 102.48 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the National Labor Relations Board, onJuly 16, 1975, issued its Order' adopting the findingsand conclusions of the Administrative Law Judge ascontained in his Decision, and ordered that Respon-dent take the action set forth in the recommendedOrder of the Administrative Law Judge.On February 23, 1976, the United States Court ofAppeals for the Second Circuit issued its judgment2enforcing the Board's Order. Thereafter, on April 5,1976, the Regional Director for Region 29 issued andserved on the parties a backpay specification andnotice of hearing. Respondent filed an answer onApril 20, 1976. On July I and 20, 1976, a hearing washeld before Administrative Law Judge Charles W.Schneider for the purpose of determining the issuesand amounts of money due under the backpayspecification.3i Not reported in bound volumes of Board Decisions.' Docket 75-4222.:' During the course of the hearing on July I, 1976, an agreement wasreached between the parties Ibr the settlement of the backpay claim ofJames Howard.4 Not reported in bound volumes of Board Decisions. Member Jenkinswas of the opinion that there was no need for a remand., Evidence adduced at the hearing revealed that Hester made approxi-mately 10 trips for Clifton Bus Lines in 1974. However, it was found thatonly one of these trips, occurring on May 30, 1974. fell within the backpayperiod. Based on Hester's testimony that he was paid approximately $35 per231 NLRB No. 30On September 15, 1976, Administrative Law JudgeCharles W. Schneider issued the attached Supple-mental Decision in this proceeding fixing the amountof backpay due Eugene Hester. Thereafter, Respon-dent filed exceptions and a supporting brief.By order dated January 26, 1977, the NationalLabor Relations Board4remanded the instantproceeding to the Administrative Law Judge for thepurpose of receiving further evidence on the issue ofEugene Hester's interim earnings from Clifton BusLines, and for a reconsideration of Hester's credibili-ty in light thereof. The Administrative Law Judgewas ordered to prepare and issue "a supplementaldecision containing any such findings of fact,conclusions of law, and recommendations ...warranted by the additional evidence received duringthe course of the reopened hearing." On April 20,1977, the Administrative Law Judge issued hisSecond Supplemental Decision, also attached hereto,in which he resolved Hester's credibility as a witnessand reaffirmed, as modified by his Second Supple-mental Decision,5his findings of fact, conclusions oflaw, and recommended Order as made on September15, 1976. Thereafter, Respondent filed exceptions tothe Administrative Law Judge's Second Supplemen-tal Decision and a brief in support of its exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Supplemental Decision and Second Supple-mental Decision in light of all of the exceptions andbriefs and has decided to affirm the rulings, find-ings,6and conclusions of the Administrative LawJudge and to adopt his recommended Order as statedin the Second Supplemental Decision.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Vanguard Oiland Service, Inc., and Vanco Heating, Plumbing andWelding Co., Brooklyn, New York, its officers,trip, the Administrative Law Judge accordingly deducted $35 from theamount of money he had found was due Hester at the onginal backpayhearing.6 The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.146 VANGUARD OIL AND SERVICE, INC.agents, successors, and assigns, shall take the actionset forth in the said recommended Order.SUPPLEMENTAL DECISION AND ORDERSTATEMENT OF THE CASECHARLES W. SCHNEIDER, Administrative Law Judge:This supplemental proceeding to determine the amount ofbackpay due Eugene Hester, whose employment wasdiscriminatorily terminated by the Respondent, was heardbefore me on July I and 20, 1976, at Brooklyn, New York,on the backpay specification of the General Counsel issuedApril 5, 1976, and the Respondent's answer filed April 20,1976.1 All parties were afforded full opportunity to beheard, to introduce and to meet material evidence, and toargue the issues on the record. A brief was filed by theRespondent on August 18, 1976, and has been considered.2Upon the record made before me, and from myobservation of the demeanor of the witnesses, andconsideration of the contentions of counsel, I make thefollowing:FINDINGS OF FACTThe IssuesThe only issue raised is as to alleged willful loss of wagesby Hester. The Respondent contends that Hester did notfulfill his obligation to seek employment, thus willfully lostearnings, and is therefore not entitled to any backpay.The Applicable PrinciplesAn employee claiming backpay under the NationalLabor Relations Act, as a result of discriminatory termina-tion of his employment, must make reasonable effort tosecure suitable new employment, and if he fails to do so hemay not be reimbursed for wage losses willfully incurred.Phelps Dodge Corp. v. N.L.R.B., 313 U.S. 177 (1941);Harvest Queen Mill & Elevator Company, 90 NLRB 320(1950).Pursuant to the Supreme Court's directive in the PhelpsDodge case to the effect that the Board "may giveappropriate weight to a clearly unjustifiable refusal to takedesirable new employment" (313 U.S. at 199-200), it hasbeen held that under certain circumstances a discriminateemay be required to "lower his sights" and accept availableand comparable employment outside his trade. N.LR.B. v.Madison Courier, Inc., 505 F.2d 391 (C.A.D.C., 1974);Florence Printing Co. v. N.LR.B., 376 F.2d 216, cert.denied 389 U.S. 840 (1967); Southern Silk Mills, Inc., 242F.2d 697 (C.A. 6, 1957), cert. denied 355 U.S. 821 (1957).The Court of Appeals for the Second Circuit has heldthat the General Counsel has the burden of producingtestimony by each discriminatee that a willful loss ofearnings was not incurred. N.L.R.B. v. Mastro PlasticsCorporation, 345 F.2d 170 (C.A. 2, 1965), cert. denied 384t The order of the Board pursuant to which this heanng was held is datedJuly 16, 1975, and the judgment of the Court of Appeals for the SecondCircuit enforcing that order is dated February 23, 1976.2 The complaint involved an additional issue as to the amount ofhackpay due James Howard, who had also been discriminatonly dischargedU.S. 972 (1966). However, that court, and apparently allother courts which have considered the point, has held that"the burden of persuasion as to willful loss ... [remains]on the employer ...." Mastro Plastics, supra at 175-176.The Court of Appeals for the District of Columbia putthe controlling principles as to willful losses thusly in thecase of Oil, Chemical and Atomic Workers InternationalUnion (Angle, d/b/a Kansas Refined Helium Company) v.N.LR.B., 92 LRRM 3185, 3188, 79 LC ¶ 11, 493(C.A.D.C., 1976):The Phelps Dodge Court made it clear that the willfulloss of earnings doctrine was adopted not so much toeffect "the minimization of damages" but rather toencourage "the healthy policy of promoting productionand employment." ...The boundaries of the willful loss of earningsdoctrine have been defined in subsequent opinions.Backpay may be reduced to the extent that theemployee "fails to remain in the labor market, refusesto accept substantially equivalent employment, failsdiligently to search for alternative work, or voluntarilyquits alternative employment without good reason.".... The burden of proving such willful loss ofearnings is always upon the employer ..The discriminatee is merely required to make"reasonable efforts" to mitigate his loss of income, andonly unjustified refusals to find or accept otheremployment are penalized under this rule.... Anemployee need not "seek employment which is notconsonant with his particular skills, background, andexperience," or "which involves conditions that aresubstantially more onerous than his previous position."...He is not required to accept employment which islocated an unreasonable distance from his home....Efforts at mitigation need not be successful; all that isrequired is an "honest good faith effort ...."In the instant case, the General Counsel produced thediscriminatee, Eugene Hester, for examination and cross-examination as to his interim earnings and his efforts tofind employment, and Hester so testified. His testimony,despite occasional lapses and uncertainties, establishes aprima facie basis for finding that he made reasonablydiligent effort to find new employment. The burden istherefore on the Respondent to establish that Hesterincurred willful loss of earnings.The backpay period for Hester, a fuel oil truckdriver,began on January 14, 1974, and ended on November 3,1975, when he was reemployed by the Respondent.The fuel oil business is seasonal. The bulk of employ-ment for drivers is from October to April or May. In the offperiod all but a skeleton force are laid off, and there issubstantially no employment available for drivers. Driverswho are seasonally laid off are generally recalled in the fall.Hester is married, his wife does not work, and he did notapply for welfare benefits.by the Respondent. However, during the course of the hearing on July I.1976, agreement was reached between the General Counsel, James Howard,and the Respondent for settlement of the claim as to Howard. Accordingly,his case is no longer involved.147 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHester's uncontradicted and credited testimony is thatupon being discharged by the Respondent he registeredwith the state unemployment office, which has a specialsection for drivers of fuel oil trucks. Hester reported thereat subsequent intervals over the period of the next year.However, he was not referred to any job.Hester's further testimony is that he also sought employ-ment on his own during the backpay period. This effortconsisted of inquiries of his friends as to possibilities ofemployment and applications to various identified employ-ers. Most of these were fuel companies. Some, however,were in other forms of transportation. Among the compa-nies were Heatmaster, Howard Fuel Oil, Stern Brothers(Peerless Utilities), Bergen Fuel Oil Company, FiveBorough Fuel Oil Company, Allen Transportation, Auto-mated Bread, Clifton (C and B) Bus Lines, Citgo Fuel,Island Transportation, Mobil Oil, Texaco, Barrow Fuel,Venable Fuel Corporation, East 51st Street Peoples Fuel,and Modern Fuel. At some of these places, according toHester, he filled out written applications and was advisedthat if employment became available he would be called;at others applications were oral and he was told merelythat there was nothing available. He also followed leads innewspapers and inquired at private employment agencies.His testimony is that he continued these efforts to findemployment throughout the period of his unemployment.In addition, Hester considered the purchase of his own rig,but was unable to provide the necessary financing.Hester did secure some employment as indicatedhereafter.Hester's gross backpay, the amount he would haveearned with the Respondent if he had not been discharged(with appropriate deduction for seasonal layoffs, spring tofall), is conceded to be $14,522.90. The General Counsel'sspecification of gross wages and interim earnings is given inthe Appendix attached hereto. To be subtracted from that$14,522.90 is $1,178.42 in admitted interim earnings ofHester in other employment during the backpay period.The employment secured by Hester is as follows.In February 1974, shortly after his discharge by theRespondent, Hester obtained a job as a driver at SternBrothers (Peerless Utilities). He worked about a month andwas laid off in March.During the spring of 1974 he obtained occasionalemployment "off the books" as a busdriver for Clifton BusLines (C and B Bus Company) on charter trips around theNew York City or surrounding area. For these he was paidon a trip basis, usually a percentage of the charter fee. Healso worked for Clifton on the same basis during the springof 1974 and 1975. The amount of such earnings during thespring of 1974 is not established, hence no calculation canbe made. The earnings from the summer work are notavailable as a setoff to Hester's gross backpay due, for thereason that they occurred in the third quarters of 1974 and1975-a period when there is no charge of gross backpay.Hester would not have been working for the Respondentduri ng those periods because of seasonal layoffs.In addition, during the spring and summer of 1974,Hester received some employment on a share basis from:' The recess in the hearing from July I to July 20, 1976, was for thepurpose of permitting the Respondent to investigate Hester's testimony inFive Borough Fuel Company, earning $497 in thatemployment. He was ultimately laid off from that job. Theexact dates of these earnings are not disclosed, but no issueappears to be raised as to them. The $175 interim earningsfor the second quarter of 1974, given in the GeneralCounsel's specification, presumably represent a properallocation of the $497 as between deductible and nonde-ductible (seasonal and nonseasonal) earnings.Contentions and ConclusionsAs we have seen, the only issue raised by the Respondentis that Hester willfully lost wages. The Respondentcontends that Hester did not fulfull his obligation to seekemployment diligently, thus willfully lost earnings, and istherefore not entitled to any backpay.Hester's testimony as to his efforts to find employmentare in large part undenied. The Respondent contends thathis testimony should not be credited. In support of thiscontention the Respondent offered testimony by officialsof three of the fuel oil companies at which, according toHester, he applied for employment. These were, respective-ly, Heatmaster, Venable Fuel, and East 51st Street PeoplesFuel.Presumably the Respondent made an investigation at all15 of the existent employers who were identified by Hesteras places where he applied for employment.3Since evidence was introduced by the Respondent as toonly 3 of the 15 employers, it is to be inferred that the other12 would either corroborate or not contradict Hester'stestimony. Hester's testimony as to those 12 is thereforecredited. We turn then to the other three.HeatmasterHester testified that he applied to Michael Zucker ofHeatmaster, a firm for which Hester had previouslyworked. Zucker testified that he had no record orrecollection of Hester's applying to him for employmentduring the backpay period. However, Zucker's recordswere not complete, and his recollection was not definite.Thus he admitted that it was possible that Hester hadchecked with him through another driver as to thepossibilities of employment, as Hester testified. In addition,Zucker admitted that he had a conversation with Hester atHeatmaster's premises during the backpay period in which,according to Hester, he asked for employment. Zucker'stestimony as to that conversation is that he did not recallwhether Hester asked for employment: Zucker did notthink that he did, but he was not sure.There appears no reason why Hester should have calledon Zucker except to ask for employment. In view of theuncertain nature of Zucker's recollection, it is found thathis testimony will not support a finding that Hester did notapply to Heatmaster for employment.In any event, there is no evidence that Heatmaster hadwork available for Hester during the backpay period, orthat it hired any new drivers during that period of time.James Howard, the discriminatee whose case was settled,testified that he applied at Heatmaster on several occasionsthat regard given on July 1. One of those employers, Automated Bread, isnow out of business.148 VANGUARD OIL AND SERVICE, INC.without success. In the light of these facts, it cannot be saidthat there was employment available at Heatmaster whichHester might have received, and that a failure to applythere resulted in a loss of wages, willful or otherwise, byHester.Venable Fuel CorporationHester testified that he called at Venable's office andapplied for employment on the recommendation of a driverfor Venable named Kasool, that he was told by Venable'sreceptionist that no work was available, and that hethereafter kept in touch with employment possibilities atVenable through Kasool, without results. That testimony isundenied.However, Alfred Reid, office manager of Venable,testified that he had no record of a written application fromHester, though he had one from James Howard datedSeptember 1, 1974; and, further, that Venable's receptionistis under orders to take a written application from allapplicants and to refer them to Reid for interview.In view of Hester's specific testimony as to the circum-stances of his application at Venable, his uncontradictedidentification of the employee, Kasool, as his contact atVenable, and the fact that, as found, he made applicationsat other fuel oil companies, Hester's testimony that heapplied at Venable is credited.In any event, as in the case of Heatmaster, there is noevidence that Venable hired any new drivers in 1974 or1975. James Howard applied in September 1974 and wastold that he would get a call, but did not. Thus it cannot besaid that there was employment available at Venable whichHester might have received, and that failure to apply thereresulted in a loss of wages, willful or otherwise, by Hester.East 51st Street Peoples Fuel, Inc.Hester's original testimony, given on July 1, 1976, did notcontain a representation that he made an application foremployment at East 51st Street Peoples Fuel, Inc. How-ever, about May 14, 1975, Hester filed a form with theBoard's Regional Office, in connection with his backpayclaim, in which he listed East 51st Street Peoples Fuel Inc.,as one of the places where he applied and was told to"come back."As part of its case, on July 20, 1976, the Respondentpresented Kenneth Pollack, evidently an official of East51st Street Peoples Fuel, Inc.Pollack testified that he had no application for employ-ment from Hester. Thereafter, Hester testified that he didnot file a written application with East 51st Street PeoplesFuel, Inc., but that he telephoned them and was told thatthere was no work. Pollack's testimony is that, whenpersons telephone for employment and none is available,his secretary tells them that the Company is not hiring, butthat the applicant can come in and file an application inwriting; that such applicants are then interviewed byPollack, and are given priority for any future vacancies.Pollack further testified that, if Hester had come in duringthe winter and filed a written application, he would have4 The evidence indicates that a gypsy cab is one which is permitted torespond to calls. but is not permitted to cruise for business, in contrast to"medallion" (conventional) cabsreceived some part-time work. It is not disclosed how thiswould have been possible during a period of highunemployment, if Peoples had a full staff of regularemployees.In my opinion, the evidence as to East 51st StreetPeoples Fuel establishes (I) that Hester made telephonicapplication and was told that no work was available and(2) that if he had come in and filed a written applicationduring the winter, he might have received some part-timework of indeterminate amount. I do not regard that assubstantial evidence of willful loss of wages. That theremight be part-time employment available somewhere doesnot establish a failure to seek employment. What isrequired is reasonable effort. The evidence as to East 51stStreet Peoples Fuel, Inc., does not disclose unreasonablelack of effort by Hester.Employment as a Cab DriverHester's direct testimony on July I, 1974, did not containa representation that he applied for work as a taxicabdriver. However, asked on cross-examination by theRespondent whether his vehicle operator's license permit-ted him to drive taxicabs, he replied that it authorized himto drive trucks, tractor-trailers, and taxicabs. Askedwhether he applied for employment as a cab driver, hetestified that he applied to Black Pearl, a "gypsy" cabcompany, apparently without success.4Hester soughtemployment as a truck and tractor driver at transportationcompanies.During the backpay period advertisements appeared inthe New York Times for medallion drivers. Hester did notapply for such employment, testifying that he did notconsider himself to be a "qualified" taxi driver. From thisthe Respondent argues that Hester did not "lower hissights" and therefore should be denied backpay.I do not deem that principle applicable here. Hestermade reasonable attempts to find employment in his ownfield of endeavor and in the area of general and specializedtrucking. In addition he drove for Clifton Bus Company,carrying bus passengers for hire. He applied for work as agypsy cab driver, but did not feel himself qualified to be amedallion driver. I do not view his hesitancy in that regardas evidence of willful wage loss. Encouragement of thepublic policy of seeking gainful employment should notbecome a vehicle for allowing malefactors to transfer theeconomic burden of their offenses to their victims. Therecord establishes, in my opinion, that Hester madereasonable effort to find employment, thus effectuating thepublic policy. He was deprived of income by the Respon-dent's unfair labor practice, and was unable by reasonableeffort to recoup. To hold that in such a circumstance afailure to seek employment in another field of activity, forwhich he felt himself unqualified, disqualifies him fromrecovery of any portion of his loss would, in my view, noteffectuate public policy, but violate it, and seem little shortof capricious. There is no evidence that Hester refused anyoffer of employment. To conclude, against the backgroundof his demonstrated efforts, that, if he had applied for a job149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDas a medallion cab driver, he would have been hired andwould have earned sufficient money to liquidate theRespondent's financial obligations to him, is pure conjec-ture and speculation.The Respondent also appears to urge that the smallamount of interim earnings of Hester ($1,178.42, and only$175 from April 1, 1974, through November 3, 1975)indicates lack of diligent effort. It is to be noted, however,that 1974 was a year of high unemployment, and 1975 evenmore so. U.S. Bureau of Labor Statistics figures, of which Itake judicial notice, disclose that in 1974 unemployment inNew York City averaged 6.6 percent, and in 1975 averaged10.6 percent. In contrast, unemployment in that area in1968, 1969, and 1970, more normal years, averaged 3.1percent, 3.6 percent, and 4.8 percent, respectively. In thesecircumstances the amount of interim earnings of Hesterdoes not tend to establish a lack of diligent effort to findemployment.I therefore find that the Respondent has not sustainedthe burden of persuasion that Hester willfully lost wages.I conclude that Hester is entitled to recover from theRespondent the sum of $14,522.90, with interest, in orderto make him whole in accordance with the Board's Order,for loss of earnings incurred by reason of the discrimina-tion against him.RecommendationsOn the basis of the foregoing findings of fact, conclusionsof law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:SUPPLEMENTAL ORDER5Vanguard Oil & Service, Inc., and Vanco HeatingPlumbing and Welding Co., its officers, agents, successors,and assigns, shall pay to Eugene Hester the sum of$14,522.90, plus interest at the rate of 6 percent per annumon the basis of quarterly amounts of backpay due, inaccordance with the formula set forth in Isis Plumbing &Heating Co., 138 NLRB 716 (1962). There shall bededucted from the amount due any tax withholdingrequired by law.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.APPENDIXComputation of Backpay Due to Eugeneies terBackpay Periodi January 14, 1974 -November 3, 19751974 -let Quarter (from 1/14 only)11 wks. at $190 per wk. $2,090.00OT -186.10 hri. at 7.125 1.325.96Cross backpsy 3,415.96Interim earnings 1 003.42Net backpay $2,412.541974 -2nd Quarter13 wka. act 190 per vk.OT -13.31 hra. at 7.125Cross backpayInterim earningsNet backpay1974 -3rd QuarterCross -layoff period1974 -4th Quarter13 wks. at $200 per wk.OT -106.23 hrs. at 7.50Gross backpayInterim earningsNet backpay1975 -lit Quarter13 vks. at $225 per wk.OT -159.85 hrs. at 8.43Cross backpayInterim eariingsNet backpay1975 -2nd Quarter10 wks. at $225 per wk.(3 wks. wevre layoff)OT -45.20 hrs. at 8.43Gross backpayInterim earningsNet backpay1975 -3d QuarterCross -layoff period1975 -4th Quarter5 vwk. at $260.00OT -12.33 hra. at 9.75Cross backpayInterim earningsNet backpay$2,470.0094.832,564.83175.00$2, 39.83-0-$2,600.00796,733,396.73-0-$3,396.73$2,925.001.347.544,272.54-0-$4,272.54$2,250.00381.042,631.042,000.00$ 631.04-0-$1,300.00120. 221,420.22-0-$1,420.22Total Backpay Owvd to Hester-$14,522.901/ This $2,000 represents a payment bythe Respondent to Hester during thecourse of negotiations for a settlementof the matter.SECOND SUPPLEMENTAL DECISION ANDORDERSTATEMENT OF THE CASECHARLES W. SCHNEIDER, Administrative Law Judge: OnSeptember 15, 1976, I issued a Supplemental Decision andOrder fixing the amount of backpay due to EugueneHester. On January 26, 1977, the Board ordered the recordin the proceeding reopened and directed that a hearing beheld before me for the purpose of receiving furtherevidence.The essential portions of the Board's Order are asfollows:The record discloses that Hester, after his dischargefrom Respondent, performed services for and receivedcompensation from Clifton Bus Lines. However, thereis insufficient evidence in the record upon which tocalculate the earnings received by Hester, whichearnings are to be deducted as interim earnings fromthe gross backpay due him. The Administrative Law150 VANGUARD OIL AND SERVICE, INC.Judge found that no such calculation could be madeand therefore made no deduction from the grossbackpay due to Hester. The Respondent excepts to thisfinding, claiming that there is sufficient evidence uponwhich to base an estimate of such earnings.The Respondent further excepts to a ruling made atthe hearing by the Administrative Law Judge regardingcertain testimony of Hester. Hester testified that, at thetime he received compensation from Clifton Bus Lines,he was receiving unemployment compensation fromthe State, and that, contrary to requirement of law, hedid not report these earnings to the state agency. TheRespondent excepts to the Administrative Law Judge'sruling that this testimony is of no probative value,arguing that such testimony is relevant in evaluatingHester's credibility as a witness.The Board, having duly considered the matter,deems it necessary to reopen the record to receivefurther evidence bearing on the issue of Hester'sinterim earnings from Clifton Bus Lines, and for areconsideration of Hester's credibility in light of anyfurther evidence adduced at the hearing.Accordingly,It is hereby ordered that the record in this proceed-ing be, and it hereby is, reopened, and that a furtherhearing be held before Administrative Law JudgeCharles W. Schneider for the purpose of receivingfurther evidence relevant to Eugene Hester's earningsfrom Clifton Bus Lines and for reconsideration ofHester's credibility as a witness in light of such furtherevidence.IT IS FURTHER ORDERED that this proceeding be, andit hereby is, remanded to the Regional Director forRegion 29 for the purpose of arranging such furtherhearing, and that the said Regional Director be, and hehereby is, authorized to issue notice thereof.IT IS FURTHER ORDERED that, upon conclusion ofsuch hearing, the Administrative Law Judge shallprepare and serve upon the parties a supplementaldecision containing any such findings of fact, conclu-sions of law, and recommendations which the Adminis-trative Law Judge finds warranted by the additionalevidence received during the course of the reopenedhearing, and that, following the service of suchsupplemental report upon the parties, the provisions ofSection 102.46 of the Board's Rules and Regulationsshall be applicable.Pursuant to the Board's Order a further hearing was heldbefore me on March 1, 1977, at Brooklyn, New York. Allparties appeared and were afforded full opportunity to beheard, to introduce and to meet material evidence, and toargue the issues on the record. A statement in the nature ofa memorandum of law was submitted by the Respondenton March 29, 1977. and has been considered.Upon the basis of the entire record, I make the following.I Memher Jenkins sees no need for a remand and wrould proceed to adetermination of the backpa? due to Hester.Further FindingsThe scope of the supplemental proceedings, as stated inthe Board's Order, is (I) the holding of a hearing for thepurpose of receiving further evidence relevant to Hester'searnings from Clifton Bus Lines, (2) reconsideration ofHester's credibility as a witness in the light of such furtherevidence, and (3) the issuance of a supplemental decisioncontaining any further findings, conclusions, or recommen-dations deemed warranted by the additional evidence. Thehearing has been held and all further evidence offeredrelevant to Hester's earnings and employment at CliftonBus Lines has been received. The Board did not specificallydirect reconsideration of the Administrative Law Judge'sruling to the effect that Hester's failure to report hisearnings at Clifton Bus Lines to the state unemploymentcompensation agency while receiving such compensationwas of no probative value in evaluating Hester's credibilityas a witness. However, in view of the Board's mention ofthe matter in the Order, and its direction to the Adminis-trative Law Judge to report any findings or recommenda-tions which he deemed warranted by the additionalevidence, I conclude that the Board wishes that ruling to bereconsidered also, even though the Board did not directlysay so.I have therefore reviewed Hester's former testimony inthat connection, as well as his other testimony in thereconvened hearing, and have reconsidered the question ofhis credibility pursuant to the Board's directive. Inaddition, I have reconsidered the amount of backpay dueHester as a consequence of the further evidence.The Evidence at the Reconvened HearingPrior to the reconvened hearing, the Respondent issued asubpoena duces tecum on John Logan, of Clifton Bus Lines,Inc., returnable at the hearing, for the production of thepayroll and other records of Clifton Bus Lines concerningEugene Hester, including applications for employment andreports to the governmental authorities. Logan did notrespond to the subpena. During the hearing, telephonicinquiries were made by counsel for the Respondent toascertain whether the subpena would be complied with,and what information Clifton or Logan could supply.Counsel for the Respondent reported that in a telephoneconversation Mrs. Logan told him that John Logan wasout of town and that she did not know when he wouldreturn. Counsel stated further that in that conversationMrs. Logan advised him that Clifton had "no records ofHester's employment and that he did not work for them,"although Hester had submitted an application for employ-ment in 1975. Counsel further stated that in a priorconversation Mrs. Logan had told him that, as far as sherecalled, Hester had not worked for Clifton in 1974, buthad worked 2 or 3 days in 1975, that all payments made tohim were off the books, and there were no official recordsof his employment. Counsel then stated his belief thatfurther evidence to be adduced through Clifton Bus Lineswould not be of any help in making a determination of thefacts, and that he therefore did not deem it in the best151 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterests of justice to ask for an adjournment for thepurpose of having the subpena enforced.Hester's Further TestimonyAt the request of the Respondent, Hester furthertestified, as on cross-examination, at the reconvenedhearing. At the time Hester was able to provide moredefinite information than he did at the original hearing, asto the extent of his employment by Clifton Bus Lines andhis earnings there. Hester's additional testimony is asfollows.According to his best recollection, Hester worked forClifton only in 1974, and not in 1975. On July 19, 1975,Hester filled out an application for employment withClifton, but was not employed. His explanation is that hewould have had to take ICC-required examinations, suchas medical, at his own expense, at a cost of some $50 to$60, and that in view of the small amount of work he wouldbe likely to receive in return "it didn't make sense to investthat kind of money." In the first hearing Hester testifiedthat he worked for Clifton in the summer of 1975, "one ortwo trips," and (although his testimony as to this point isnot quite clear) perhaps 3 days a week in September. Workin September 1975 for Clifton would not be within thebackpay period, since there is no claim of backpay forHester in the third quarter of the year (July, August,September). In the reconvened hearing, however, Hesterindicated that that testimony given in the prior hearing wasmistaken: he thought that he had the years "mixed up."Hester's testimony in the reconvened hearing in thatconnection was as follows:A. I don't remember that [the former testimony]. Ithink what it was, is that I had the year mixed upbecause I didn't work for Clifton the year I went backto Vanguard. I went back to work for Vanguard in '75.Q. Your impression is that you didn't work forClifton during that year?A. I'm almost sure of that.That was the last of Hester's testimony on that subject.The work for Clifton was irregular, Hester operating as afill-in driver, Clifton having a regular staff of drivers. Theemployment was off the books, he was paid in cash, nodeductions were made, and he was not given, nor did hehave, any records of it. The pay averaged not over $35 atrip, consisting of a percentage of the charter fee for thebus, which was from $290 to $350. The specific trips whichHester recalled, which he thought covered all his employ-ment with Clifton,2were as follows.(I) A trip from Central Avenue in which he took a rallygroup to a school in the Bronx.(2) A senior citizens group to the Adam Clayton PowellChurch in Manhattan.(3) A day care children's group from the Bushwick DayCare Center to the zoo.(4) The same or a different day care group to the StatenIsland Zoo.2 Thus his testimony: "There may have been one or two more, I doubt it,though."(5) A church group to Bear Mountain.(6) A "private" group to the Westchester State Park.(7) A senior citizens group to a picnic.In addition, Hester twice took a bus to New Jersey forrepairs. Hester was unable to recall the amount of moneyhe received for those two trips.Hester was unable to pinpoint the times of those tripsother than that they were in warm weather, and sometimebetween April I and September 1. However, in the priorhearing Hester referred to a trip in which he took a groupof children on an excursion on May 30. That trip wouldthus definitely fall within the backpay period. This makes atotal of 10 trips.As to the amount of earnings at Clifton, Hester'stestimony at the reconvened hearing was, "I would sayroughly about $400."Hester's CredibilityAs before, the Respondent continues to question Hester'scredibility, urges that he is not to be believed, andconsequently says that it must be concluded that Hesterdid not make a diligent search for employment and thusforfeits his entire claim for backpay.On the basis of the prior record, I concluded then thatHester was a reliable witness, and that his testimony shouldsubstantially be accepted. It is true that his recollectionwas, both then and now, at times faulty, but that is a failingcommon to many of us. When it is remembered that theevents which Hester is asked to recall took place severalyears ago, and that there is little documentary evidence orrecords to assist him, it is not surprising that some of histestimony may be halting, uncertain, hesitant, and at timeseven inconsistent. Such failures may be more attributableto honesty than to its opposite. Hester was definitely notthe glib, inventive, and self-assured liar.Hester's testimony at the reconvened hearing is plausi-ble. He has now recited the complete history of hisemployment by Clifton, including the specific trips, and histestimony in that regard is undenied. It is true that in thereconvened hearing he concluded that he had not workedfor Clifton at all in 1975, whereas he had previouslyindicated that he had. However, I do not regard thatretraction as evidence of mendacity. On the contrary, ifHester were the practiced liar the Respondent deems him,he would scarcely have provided so obvious an opportunityfor the Respondent to attack him further. If we were toatribute to him the venality suggested by the Respondent,the record of the resumed hearing should show studiedeffort on Hester's part to conform his testimony to theprior record, to buttress his position, and, above all, toplace all of his Clifton earnings in a time period not subjectto deduction. If it be urged that his hesitations and hisadmissions against his own interest are merely disguises todeceive the hearer, that assumes a subtlety which, onobservation, I deem quite beyond Hester.In assessing the probabilities, it must be kept in mindthat Hester's employment by Clifton was not somethingwhich the Respondent discovered in investigating his152 VANGUARD OIL AND SERVICE, INC.actions, or reluctantly wrung from him in searching cross-examination. Hester volunteered the information on directexamination by the General Counsel on the first day of thehearing. If he were a fabricator, it clearly was against hisinterest to provide the Respondent with information whichmight decrease the Respondent's liability. Equally, hewould, I think, have told a much more facile story aboutthe Clifton employment both then and now, and particu-larly now after he has had opportunity to perfect anyinventions. Thus, I do not find in Hester's testimony, as toadditional facts of his employment by Clifton Bus Lines,any ground to question my original judgment as to hiscredibility.We turn then to Hester's failure to report the Cliftonemployment to the unemployment compensation authori-ties.Against the background recited above, and my ownappraisal, based on observation and demeanor, that Hesterappeared to be a reliable witness in the essential particu-lars, I do not regard the failure to report that employmentas requiring a contrary conclusion as to his probity. Thereis no evidence that Hester's statements to the stateauthorities were under oath. His testimony before me,however, was. As a witness he readily admitted that hefailed to report the Clifton interim earnings. He did notattempt to equivocate or to lie-as he might have done inorder to avoid possible prosecution by local authorities, orto avoid diminution of his claim before the Board-in thehope that the evasion or the lie might escape detection.This frankness suggests to me an unwillingness to testifyfalsely under oath-a state of mind which reinforcescredibility rather than impairs it. I am therefore of the viewthat, in the circumstances presented here, Hester's failureto notify the local unemployment compensation authoritiesof his interim employment does not reflect adversely on thecredibility of his testimony before me.3In the light of these various considerations, I conclude,upon the basis of the entire record, that Hester is a crediblewitness and that his testimony should be accepted.The Amount of BackpayThe remaining question to be resolved is, what is theeffect on the amount of backpay due Hester, of the newevidence as to his employment earnings with Clifton BusLines. As has been seen, Hester's estimate as to the amountof his earnings at Clifton is $400. While the Respondentcontends that Hester's testimony in the original hearingestablishes that he worked 30 at a minimum of $80 perweek, and thus earned at least $2,400 at Clifton, I find thatcontention not sustained. In my opinion, Hester's testimo-ny in the prior hearing is not susceptible of the interpreta-:1 Cf. Enterprise Industrial Piping Companr, 117 NLRB 995 (1957), whereexamination of a discriminatee witness, for the purpose of affecting hiscredibility, as to whether he made false statements in his application forunemployment compensation, was held to have been properly foreclosed.And see Birmingham Publishing Company, 118 NLRB 1380, 1384-85 (1957):Liberty Scrap Materials, Inc.. el al., 152 NLRB 480, 484 (1965). In the lattertwo cases false statements by discriminatees to unemployment compensa-tion agencies were found not to establish their incredibility.tion given by the Respondent-particularly in view of thefact that the Respondent's calculation was based on theassumption that Hester worked at Clifton throughout thesummer of 1975-an assumption that Hester's testimony inthe reconvened hearing disclosed to be erroneous. More-over, earnings in the third quarter are not deductible.As of this date, the record evidence shows that Hesterworked 10 trips for Clifton Lines, 2 of them consisting ofdriving a bus to New Jersey for repairs at a rate of payHester was unable to give. But if it be assumed that he waspaid $35 for each of those two, and the maximum $35 foreach of the other eight trips, the resulting sum, $350, isshort of $2,400 as well as short of Hester's own estimate of$400 from Clifton earnings. But, whatever the sum, thefacts available do not provide a basis for apportioningmore than $35 of it to earnings during a period whenbackpay is applicable. That $35 is the May 30 trip carryingschool children to an excursion. As to the remainder of$350 or $400, whichever figure is used, it has not beenestablished that it was earned during the backpay period.The burden being on the Respondent to establish anydiminution of gross backpay, and that burden having beenmet only as to the $35, it follows that the amount of interimearnings chargeable to Hester are to be increased by $35during the second quarter of 1974-leaving net back paydue him for that quarter in the amount of $2,354.83, ratherthan $2,389.83-as found in the appendix to the originalSupplemental Decision and Order of September 15, 1976.Consequently, the sum $14,522.90 stated in that decision tobe due Hester should be reduced to $14,487.90. In all otherrespects the findings and calculations made in that decisionas to the amount due Hester are reaffirmed.Additional RecommendationOn the basis of the foregoing findings of fact, conclusionsof law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:SECOND SUPPLEMENTAL ORDER4The Respondent, Vanguard Oil & Service Inc., andVanco Heating Plumbing and Welding Co., its officers,agents, successors, and assigns, shall pay to Eugene Hesterthe sum of $14,487.90, plus interest at the rate of 6 percentper annum on the basis of quarterly amounts of backpaydue, in accordance with the formula set forth in IsisPlumbing & Heating Co., 138 NLRB 716 (1962). There shallbe deducted from the amount due any tax withholdingrequired by law.Manifestly, my conclusions do not affect the authority of the state agencyto take whatever action it deems proper for the protection of its processes.4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.153